Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 1 of 26




                     EXHIBIT A
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 2 of 26


                                                                                                        US0075741 03B2


(12) United States Patent                                                           (10) Patent No.:                 US 7,574,103 B2
       Green                                                                        (45) Date of Patent:                      Aug. 11, 2009
(54) AUTHORING OF COMPLEX AUDIOVISUAL                                                   6,100,881 A      8, 2000 Gibbons et al.
        PRODUCTS                                                                        6,453.459 B1*    9/2002 Brodersen et al. ........... 717/1OO

(75) Inventor: Stuart Green, Sheffield (GB)                                                   FOREIGN PATENT DOCUMENTS
(73) Assignee: Zoo Digital Limited (GB)                                          EP              O 871 177 A2      10, 1998
                                                                                 WO           WO99.38098            7, 1999
(*) Notice: Subject to any disclaimer, the term of this
                patent is extended or adjusted under 35
                U.S.C. 154(b) by 1344 days.                                                       OTHER PUBLICATIONS
(21) Appl. No.: 10/424,952                                                       Combined Search and Examination Report under Sections 17 and
                                                                                 18(3) for UK Application No. GB 0309814.2 (Aug. 1, 2003).
(22) Filed:          Apr. 28, 2003
                                                                                 * cited by examiner
(65)                     Prior Publication Data
                                                                                 Primary Examiner Thai Tran
        US 2003/O231857 A1             Dec. 18, 2003                             Assistant Examiner Nigar Chowdhury
                                                                                 (74) Attorney, Agent, or Firm—Daniels W. Roberts; Law
            Related U.S. Application Data                                        Office of Daniel W. Roberts
(60) Provisional application No. 60/383,825, filed on May                        (57)                     ABSTRACT
        29, 2002.
(30)           Foreign Application Priority Data                                 An authoring method for creating an audiovisual product.
  Apr. 30, 2002 (GB) ................................. 0209790.5                 The method has three main stages. The first stage defines
                                                                                 components implicitly representing functional sections of
(51)    Int. C.                                                                  audiovisual content and transitions that represent movements
     H04N 5/76                   (2006.01)                                       between components. The second stage expands the compo
     H04N 5/00                   (2006.01)                                       nents and transitions to provide a set of explicitly realised AV
(52) U.S. Cl. ......................................... 386/69; 386/125          assets and an expanded intermediate datastructure of nodes
                                                                                 and links. Each node is associated with one of the AV assets
(58)    Field of Classification Search ..................... 386/1,
                                                                                 and the links represent movement from one node to another.
                            386/45-46, 95-96, 125-126, 69-70                     The third stage creates the audiovisual product in a predeter
        See application file for complete search history.                        mined output format, e.g. DVD-Video, using the AV assets
(56)                     References Cited                                        and the expanded intermediate datastructure of the nodes and
                                                                                 the links.
                  U.S. PATENT DOCUMENTS
       5,892,507 A        4/1999 Moorby et al.                                                  69 Claims, 14 Drawing Sheets

                                                    Crcatc Abstraction
                                        O




                                              Build assets and create expanded
                                                       datastructure




                                                 Creatic DWD-video structures
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 3 of 26



U.S. Patent         Aug. 11, 2009                    Sheet 1 of 14               US 7,574,103 B2




                Create Abstraction
    Ol


                                                              ----------------
                                                              Predict conformance with DVD
                                    -   --     - -    -   -             Specification




                                                              - - - - - - - -7- - -m or - - - -

                                                                        104
          Build assets and create expanded
                   datastructure
   102


                                                               ----------------
                                                               Predict conformance with DVD
                             - so            a sea - - -                specification




                                                                ----- 7 r r                   a
                                                                       105
             Create DVD-video structures

     O3




                       Fig. 1
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 4 of 26



U.S. Patent        Aug. 11, 2009         Sheet 2 of 14               US 7,574,103 B2




                                                         201



                         COMPONENT A
                                                               203


     2O2                 1                          E.               202
                                   201
                              /
                                                                              201


    COMPONENT B                               COMPONENT C



                   200




                              Fig. 2
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 5 of 26



U.S. Patent        Aug. 11, 2009               Sheet 3 of 14                   US 7,574,103 B2




                                                         Ti(l) Ti(2). Ti(n)

                                                                                       201

                                                           Component B
                                                         "Standard Question"
                         parameters
                 30 /         variables
                        302                                                      202
                                               303

                                                         To(1) To(2) ... To(m)




                                          Fig. 3
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 6 of 26



U.S. Patent                 Aug. 11, 2009          Sheet 4 of 14                  US 7,574,103 B2




                    Qi Answer A                                    O2 Answer A
  40                  Correct         / 402                          Correct
                      Screen                                         Screen
   Questioh                                          Question 2                                af
                /   Q1 Answer B                                    Q2 Answer B
   Answer A             Correct                       Answer         Incorrect
    Answer B          Screen                          Answer         Screen
    AnSWe? C                                          Answer C
                    Q Answer C                                     Q2 Answer C
                       correct                                         Correct
                      Screen                                          Screer
   Question 1
   A.                 Timeout               A.                       Timeout           I
      Swe              Screen                y                       Screen                y
   Answer           ------                                                                     Garrie Over
    Answe               -                                                          |
                    C. Answer A.                                   C2 Answer A.
                        COect                                        incorrect
                       Screen                                        Screen
   Question f
           (        G1 Answer B                                    C2ASwer E
    Answer A          Correct                                        Correct
    AShef              Scree                                         Screen
   Answer C         C1 Answer C                                    O2 Answer C
                       Correct                                       Correct
                       Screen                                         SCeer




                                                 Fig. 4a
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 7 of 26



U.S. Patent           Aug. 11, 2009       Sheet 5 of 14                   US 7,574,103 B2




                                     Component A
                                  "Display Question X"



                                                             Event 1
         301                                                user input
                                                             FCorrect




                                                            Component B
                                                         "Correct Screen"



                                         Component C
                                       "Incorrect Screen"




                              Component D
                2O1           "Game Over"




                                        Fig. 4b
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 8 of 26



U.S. Patent            Aug. 11, 2009           Sheet 6 of 14                US 7,574,103 B2




                                               E1
                          20 la

                                  N wou        E2


                                    weve       E4
               SELECT $e                  SELECT &e                    SELECT &
              PRODUCT                                  &               PRODUCT
            BY CATEGORY                                              BY PART CODE
 E13 E9                                        E7                E                  E16

                                        PRODUCT INFO (3)

                                  E10                      E11

                 DETAILED
               PRODUCT INFO




               20 lb                     2)b




                                        Fig. 5
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 9 of 26



U.S. Patent                 Aug. 11, 2009                Sheet 7 of 14                        US 7,574,103 B2




        Welcome                 Main Menu            Timed event         Display Welcome for 15 seconds
                                Select Product by    Category selected   User chooses a search category
        Main Menu               Category

        Main Menu
                                Select Product by    Name selected       User chooses a Search category
                                Name
                                Select Product by
        Main Menu
                                Part Code           |Part Code selected User chooses a search category
        Select Product by       Product info         Product selected    The user selects a product from a list
        Category                                                         organised by category
        Select Product by       Product Info         Product selected    The user selects a product from a list
        Name                                                             organised by name
        Select Product by       Product Info         product selected    The user selects
                                                                         organised by parta code
                                                                                            product from a list
        part code
  E9    Product info            Main Menu            Return to Menu      User wants to select a new product or
                                                     Selected            ext

  EO    Product Info            piled Product        Details selected    User wants to see more info
                            t
  El    Product Info            Detailed photo       Photo selected      User wants to see big photo
  E2    Detailed product        Product Info         Product info        User wants to see summary info
        info                                         Selected
        Detailed product        Main Menu            Return to Menu      User wants to select a new product or
        info                                         Selected            exit
        Detailed product        Detailed photo       Photo selected      User wants to see big photo
        info

  E15   Detailed photo          Rled product         Details selected    User wants to see more info

        Detailed Photo          Main Menu            Ret
                                                       eturn to Menu     User wants to select a new product or
  E16                                                selected            exit

  E7    Detailed Photo          Product Info         Product info        User wants to see summary info
                                                     Selected




                                                    Fig. 6
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 10 of 26



U.S. Patent        Aug. 11, 2009      Sheet 8 of 14         US 7,574,103 B2




                           EVALUATE                   701
                       COMPONENTS



                           EVALUATE                   702
                        TRANSiTIONS




                                   Fig. 7
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 11 of 26



U.S. Patent        Aug. 11, 2009        Sheet 9 of 14          US 7,574,103 B2


                               START


                            SELECT A                    801
                           COMPONENT


                        EVALUATE THIS
                     COMPONENT USING ITS
                      TEMPLATE FOREACH                   802
                          PARAMETER
                        COMBINATION TO
                        PRODUCE ASSETS


                      CREATE ANODE FOR
                                                        803
                         EACHAVASSET


                      CREATE ENTRY LOGIC                804
                         FOR THIS NODE




                      YES <Ge.
                                   NO

                                   END




                              Fig. 8
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 12 of 26



U.S. Patent        Aug. 11, 2009       Sheet 10 of 14         US 7,574,103 B2




                     SELECT A TRANSiTION |


                       CREATE EXIT LOGIC
                        FOREACH NODE
                           WHERE THIS                   902
                           TRANSTION
                           ORIGINATES


                         CREATE LINKS
                                                        903
                      BE WEEN STAR AND
                       FINISH NODES FOR
                        THIS TRANSTON




                                   END




                              Fig. 9
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 13 of 26



U.S. Patent        Aug. 11, 2009           Sheet 11 of 14             US 7,574,103 B2




                                   Ti(1)       Ti(2) -------. Ti(n)


    WARIABLES

 302/
       132




             120




       134




                               Fig. 10
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 14 of 26



U.S. Patent        Aug. 11, 2009   Sheet 12 of 14       US 7,574,103 B2




      PLACE ALL NODES INA
       LIST IN COMPONENT                1101
               ORDER



       CREATE DVD-WIDEO                   1 102
     STRUCTURE LOCATIONS
        FOREACH NODE




            NUMBER OF                                       1 104
           STRUCTURES              YES-> STOP
            EXCEEDED?

                  NO

        CREATE DVD-VIDEO                  105
        COMPATIBLE DATA
          STRUCTURES


                                         1106
        CREATE DVD-WIDEO
             DISC IMAGE




                          Fig.11
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 15 of 26



U.S. Patent        Aug. 11, 2009         Sheet 13 of 14       US 7,574,103 B2




                        SET <TZ = 1                  120
                        SET <P> = 1


                  TAKE FIRST ENTRY FROM                1202
                        NODELIST


                   SET DESTINATION FOR                 1203
                   THIS NODE ASVTS-TY,
                         PGC-PO


                     SET <P> = <Ps + 1              1204

                                            1205
      TAKE NEXT                                                    1207
        ENTRY




                                                1206




                              Fig. 12
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 16 of 26



U.S. Patent        Aug. 11, 2009    Sheet 14 of 14            US 7,574,103 B2

                    START

                                           30

             TAKE FIRST ENTRY
              FROM NODE LIST



                                          3O2
            PLACE AWASSETS N
              WTS-T->, WOB<P>                                     1306

                                                  TAKE NEXT
                                                    ENTRY
            N THE BRANCH LOGIC
               FOR THIS NODE,
              SUBSTITUTE THE               303
                DESTINATION
                 LOCATIONS

                                          1307

           CREATE PRESENTATION
              DATA ENTRY FOR
              WTS-Tcl, PGC-P-



                    MORE
                  ENTRIES                       YES
                                   1305

                      NO




                               Fig. 13
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 17 of 26



                                                       US 7,574,103 B2
                               1.                                                                     2
     AUTHORING OF COMPLEX AUDIOVISUAL                                    their navigational complexity. Such simplicity can impede a
                PRODUCTS                                                 user's enjoyment of a DVD-Video disc, and also inhibits the
                                                                         development of new categories of DVD-Video products.
                RELATED APPLICATIONS
                                                                                  DESCRIPTION OF THE RELATED ART
   This application claims the benefit of U.S. Provisional
Patent Application Ser. No. 60/383,825, filed May 29, 2002,                 An example DVD authoring tool is disclosed in WO
the disclosure of which is incorporated herein by reference in           99/38098 (Spruce Technologies) which provides an interac
its entirety.                                                            tive graphical authoring interface and data management
                                                                    10   engine. This known authoring tool requires a relatively
               FIELD OF THE INVENTION                                    knowledgeable and experienced operator and encounters dif
                                                                         ficulties when attempting to develop an audiovisual product
  The present invention relates in general to a method and               having a complex navigational structure. In particular, despite
apparatus for authoring complex audiovisual products.                    providing a graphical user interface, the navigational struc
                                                                    15   ture of the desired DVD-Video product must be explicitly
          BACKGROUND OF THE INVENTION                                    defined by the author. Hence, creating a DVD-Video product
                                                                         with a complex navigational structure is expensive, time
   In general terms, it is desired to assemble many Small                consuming and error-prone.
sections of raw audio and video content (i.e. sound clips and
video clips) to form a finished audiovisual product, by way of                        SUMMARY OF THE INVENTION
an authoring process. However, in many environments a con
siderable degree of specialist knowledge and time must be                   An aim of the present invention is to provide a convenient
invested in the authoring process in order to achieve a desir            and simple method and apparatus for authoring an audio
able finished audiovisual product. These problems are exac               visual product.
erbated where the audiovisual product has a complex naviga          25      An aim of the preferred embodiments of the present inven
tional structure or requires many separate raw content                   tion is to provide a method and apparatus able to create an
objects.                                                                 audio-visual product having a complex navigational structure
   As a simple example, a feature movie or television program            and/or having many individual content objects, whilst reduc
typically has a straightforward linear navigational sequence             ing a time required for authoring and minimising a need for
of individual scenes. By contrast, it is now desired to develop     30   highly skilled operators.
new categories of audiovisual products which have a much                    Another preferred aim is to provide an authoring tool
more complex navigational structure, such as a movie with                which is intuitive to use and is highly flexible.
many scene choices or different movie endings, and/or which                 An aim of particularly preferred embodiments of the inven
have a large number of individual scenes, such as an interac             tion is to allow efficient creation of audio-visual products
tive quiz game with say one thousand individual quiz ques           35   such as DVD-Video products that run on commonly available
tions.                                                                   DVD-Video players.
   In one preferred embodiment, the present invention relates               According to the present invention there is provided a
to authoring of audiovisual content into a form compliant                method and apparatus as set forth in the appended claims.
with a specification for DVD-Video and able to be recorded on            Preferred features of the invention will be apparent from the
an optical disc recording medium.                                   40   dependent claims, and the description which follows.
   An optical disc is a convenient storage media for many                   In a first aspect of the present invention there is provided an
different purposes. A digital versatile disc (DVD) has been              authoring method for use in creating an audiovisual product,
developed with a capacity of up to 4.7 Gb on a single-sided              comprising the steps of defining a plurality of components,
single-layer disc, and up to 17Gb on a double-sided double               the components implicitly representing functional sections of
layer disc. There are presently several different formats for       45   audiovisual content with respect to one or more raw content
recording data onto a DVD disc, including DVD-Video,                     objects, and a plurality of transitions that represent move
DVD-audio, and DVD RAM, amongst others. Of these,                        ments between the plurality of components; expanding the
DVD-Video is particularly intended for use with pre-recorded             plurality of components and the plurality of transitions to
Video content, such as a motion picture. As a result of the large        provide a set of explicitly realised AV assets and an expanded
storage capacity and ease of use, DVD discs are becoming            50   intermediate datastructure of nodes and links, where each
popular and commercially important. Conveniently, a DVD                  node is associated with an AV asset of the set and the links
Video disc is played using a dedicated playback device with              represent movement from one node to another; and creating
relatively simple user controls, and DVD players for playing             an audiovisual product in a predetermined output format,
DVD-Video discs are becoming relatively widespread. More                 using the AV assets and the expanded intermediate datastruc
detailed background information concerning the DVD-Video            55   ture of the nodes and the links.
specification is available from DVD Forum at www.dvdforu                    In a second aspect of the present invention there is provided
m.Org.                                                                   an authoring method for use in creating a DVD-Video prod
    Although DVD-Video discs and DVD-Video players are                   uct, comprising the steps of creating a plurality of compo
becoming popular and widespread, at present only a limited               nents representing parameterised sections of audiovisual con
range of content has been developed. In particular, a problem       60   tent, and a plurality of transitions representing movements
arises in that, although the DVD specification is very flexible,         between components; expanding the plurality of components
it is also very complex. The process of authoring content into           and the plurality of transitions to provide a set of AV assets
a DVD-Video compatible format is relatively expensive and                and an expanded datastructure of nodes and links, where each
time consuming. In practice, the flexibility and functions               node is associated with an AV asset of the set and the links
allowed in the DVD-Video specification are compromised by           65   represent movement from one node to another, and creating a
the expensive and time consuming authoring task. Conse                   DVD-Video format datastructure from the AV assets, using
quently, current DVD-Video discs are relatively simple in                the nodes and links.
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 18 of 26



                                                      US 7,574,103 B2
                                3                                                                     4
   In a third aspect of the present invention there is provided            As one example, the present invention is applicable to
an authoring method for use in creating an audiovisual prod              authoring of video on demand products delivered remotely
uct according to a DVD-Video specification, comprising the               from a service provider to a user, such as over a computer
steps of generating a set of AV assets each comprising a video           network or other telecommunications network. Here, the
object, Zero or more audio objects and Zero or more Sub                  present invention is especially useful in authoring interactive
picture objects, and an expanded datastructure of nodes and              products, where user choices and responses during playback
links, where each node is associated with one AV asset of the            of the product dictate navigational flow or content choices.
set and the links represent navigational movement from one                 As another example, the present invention is particularly
node to another; and creating a DVD-Video format datastruc               Suitable for use in the authoring of an audiovisual product
ture from the set of AV assets, using the nodes and links; the      10   compliant with a DVD-Video specification. This example will
method characterised by the steps of creating a plurality of             be discussed in more detail below in order to illustrate the
components and a plurality of transitions, where a component             preferred arrangements of present invention. The audiovisual
implicitly defines a plurality of AV assets by referring to a            product is Suitably recorded onto a recording medium Such as
presentation template and to items of raw content Substitut              an optical disk. The DVD-Video specification defines a series
able in the presentation template, and the plurality of transi      15   of data objects that are arranged in a hierarchical structure,
tions represent navigational movements between compo                     with strict limits on the maximum number of objects that exist
nents; and expanding the plurality of components and the                 at each level of the hierarchy. Hence, in one preferred embodi
plurality of transitions to generate the set of AV assets and the        ment of the present invention it is desired to create an audio
expanded datastructure of nodes and links.                               visual product which meets these and other limitations of the
   In another aspect the present invention there is provided a           specification. In particular it is desired that the resultant
recording medium having recorded thereon computer imple                  audiovisual product will play on commonly available DVD
mentable instructions for performing any of the methods                  players. However, it is also desired to create the audiovisual
defined herein.                                                          product having a complex navigational structure, in order to
   In yet another aspect of the present invention there is pro           increase a user's enjoyment of the product, and in order to
vided a recording medium having recorded thereon an audio           25   allow the creation of new categories of audiovisual products.
visual product authored according to any of the methods                    In the field of DVD-Video, audiovisual content is consid
defined herein.                                                          ered in terms of audio-visual assets (also called AV assets or
                                                                         presentation objects). According to the DVD-Video specifi
       BRIEF DESCRIPTION OF THE DRAWINGS                                 cation each AV asset contains at least one video object, Zero or
                                                                    30   more audio objects, and Zero or more Sub-picture objects.
   For a better understanding of the invention, and to show              That is, a section of video data is presented along with Syn
how embodiments of the same may be carried into effect,                  chronised audio tracks and optional sub-picture objects. The
reference will now be made, by way of example, to the                    current DVD-Video specification allows up to eight different
accompanying diagrammatic drawings in which:                             audio tracks (audio streams) to be provided in association
   FIG. 1 is an overview of an authoring method according to        35   with up to nine video objects (video angle streams). Typically,
a preferred embodiment of the present invention:                         the video streams represent different camera angles, whilst
   FIG.2 is a schematic diagram showing a simple abstraction             the audio streams represent different language versions of a
of a desired audiovisual product;                                        Soundtrack Such as English, French, Arabic etc. Usually, only
   FIG.3 shows in more detail a component used as part of the            one of the available video and audio streams is selected and
abstraction of FIG. 2;                                              40   reproduced when the DVD-Video product is played back.
   FIG. 4a shows an example of a prior art authoring method;             Similarly, the current specification allows up to thirty-two
   FIG. 4b shows an example authoring method according to                Sub-picture streams, which are used for functions such as
a preferred embodiment of the present invention:                         Such as language Subtitles. Again, typically only one of the
   FIG. 5 shows another example embodiment of the present                Sub-picture streams is selected and played back, to give for
authoring method using components and transitions;                  45   example a movie video clip with English subtitles from the
   FIG. 6 shows the example of FIG. 5 in a tabular format;               sub-picture stream reproduced in combination with a French
   FIG. 7 is an overview of a method for evaluating compo                audio stream. Even this relatively simple combination of
nents and transitions;                                                   Video, audio and Sub-picture streams requires a high degree of
  FIG. 8 shows evaluation of components in more detail;                  co-ordination and effort during authoring, in order to achieve
  FIG. 9 shows evaluation of transitions in more detail;
                                                                    50   a finished product Such as a feature movie. Hence, due to the
                                                                         laborious and expensive nature of the authoring process there
  FIG. 10 shows a portion of an expanded datastructure                   is a strong disincentive that inhibits the development of high
during evaluation of components and transitions;                         quality audiovisual products according to the DVD-Video
  FIG. 11 is an overview of a preferred method for creating              specification. There is then an even stronger impediment
DVD-Video structures from an expanded datastructure:                55   against the development of audiovisual products with com
  FIG. 12 shows a step of creating DVD video structure                   plex navigational flow or using high numbers of individual
locations in more detail; and                                            raw content objects.
  FIG. 13 shows a step of creating DVD-Video compatible                     Conveniently, the authoring method of the present inven
datastructures in more detail.                                           tion is implemented as a program, or a Suite of programs. The
                                                                    60   program or programs are recorded on any suitable recording
    DETAILED DESCRIPTION OF THE INVENTION                                medium, including a removable storage Such as a magnetic
                                                                         disk, hard disk or solid state memory card, or as a signal
   FIG. 1 shows an overview of an authoring method accord                modulated onto a carrier for transmission on any suitable data
ing to a preferred embodiment of the present invention.                  network, Such as the internet.
  The present invention is useful when authoring many types         65     In use, the authoring method is suitably performed on a
of audiovisual products, and in particular when complex                  computing platform, ideally a general purpose computing
navigational structure or content are involved.                          platform Such as a personal computer or a client-server com
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 19 of 26



                                                      US 7,574,103 B2
                            5                                                                            6
puting network. Alternatively, the method may be imple                   track (audio stream) are changed according to the desired
mented, wholly or at least in part, by dedicated authoring               playback language. Conveniently, a choice component is
hardware.                                                                used to represent a set of desired AV assets in the eventual
   As shown in FIG. 1, the authoring method of the preferred             audiovisual product, where a value of one or more parameters
embodiment of the present invention comprises three main            5    is used to distinguish between each member of the set. Hence,
stages, namely: creating a high-level abstraction (or story              a choice component represents mainly presentation data in a
board) representing functional sections of a desired audiovi             desired DVD-Video product, but also represents some navi
Sual product in step 101; automatically evaluating the high              gational structure (i.e. selecting amongst different available
level abstraction to create a fully expanded intermediate                AV assets according to a language playback parameter).
structure and a set of AV assets in step 102; and creating an       10
                                                                            A meta-component comprises a procedurally-defined
output datastructure compliant with a DVD-Video specifica
tion using the expanded intermediate structure and AV assets             structure representing a set of information components and/or
in step 103. Suitably, the output datastructure is then recorded         a set of choice components, and associated transitions. Con
onto a recording medium, in this case being a blank optical              Veniently, a meta-component may itself define Subsidiary
disc, to create a DVD-Video product.                                15   meta-components. A meta-component is used principally to
   The method outlined in FIG. 1 will now be explained in                define navigational structure in the desired audiovisual prod
more detail.                                                             uct, by representing other components and transitions.
   Firstly, looking at the step 101 of FIG. 1, the high-level               FIG. 3 shows a choice component or information compo
abstraction is created by forming a plurality of components              nent 201 in more detail. The component is reached by follow
that implicitly represent functional elements of a desired               ing one of a set of incoming transitions 202, labelled Ti(1 ...
DVD-Video product, and a set of transitions that represent               n), and is left by following one of a set of outgoing transitions
movements between the components that will occur during                  To(1... m).
playback.                                                                   The component 201 is defined with reference to Zero or
   FIG.2 is a schematic diagram showing a simple abstraction             more parameters 301, which are used only during the author
of a desired audiovisual product. In the example of FIG. 2          25
                                                                         ing process. However, the component may also be defined
there are three components 201, linked by two transitions                with reference to Zero or more runtime variables 302. Each
202. The components 201 represent functional elements of                 variable 302 records state information that can be read and
the desired audiovisual product, where one or more portions              modified within the scope of each component, during play
of AV content (combinations of video clips, audio clips, etc)            back of the audiovisual product such as in a standard DVD
are to be reproduced during playback. The transitions 202           30
                                                                         player. Conveniently, the component 201 is provided with a
indicate legitimate ways in which the product moves from                 label 303 for ease of handling during the authoring process.
one component to another during playback. In the example of
FIG. 2, the transitions 202 are all explicitly defined. Suitably,           The component 201 contains references to one or more
                                                                         items of content 304. The items of content are raw multi
each transition 202 is associated with an event 203, which               media objects (still picture images, video clips, audio clips,
indicates the circumstances giving rise to that transition. An      35
                                                                         text data, etc.) recorded in one or more source storage systems
event 203 is a triggering action Such as the receipt of a user           Such as a file system, database, content management system,
command, or the expiry of a timer, that influences movement              or asset management system, in any Suitable format such as
through the sections of AV content during playback. Refer                .gif...tif, bmp, .txt, rtf, jpg, mpg, qt?, mov, wav, rm, qtX,
ring to FIG. 2, starting from a particular component A, and
given all possible actions, exactly one event 203 will be           40   amongst many others. It will be appreciated that these raw
satisfied, allowing a transition 202 from the current compo              content items are not necessarily at this stage in a format
nent A to a next component B or C.                                       suitable for use in the DVD-Video specification, which
   The preferred embodiment allows for three different types             demands that video, audio and Sub-picture objects are pro
of component. These are an information component, a choice               vided in selected predetermined formats (i.e. MPEG).
component and a meta-component.                                     45      Each component 201 uses the references as a key or index
   An information component represents what will in due                  which allows that item of content to be retrieved from the
course become a single AV asset in the desired audiovisual               Source storage systems. The references may be explicit (e.g.
product. Suitably, an information component simply com                   an explicit file path), or may be determined implicitly, Such as
prises a reference to a raw content object or collection of raw          with reference to values of the parameters 301 and/or vari
content objects (i.e. raw video and audio clips) that will be       50   ables 302 (i.e. using the parameters 301 and/or variables 302
used to create an AV asset in the audiovisual product. For               to construct an explicit file path).
example, an information component refers to a welcome                       Conveniently, the component 201 also comprises a refer
sequence that is displayed when the DVD-Video product is                 ence to a template 305. The template 305 provides, for
played in a DVD-Video player. The same welcome sequence                  example, a definition of presentation, layout, and format of a
is to be played each time playback begins. It is desired to         55   desired section of AV content to be displayed on screen during
display the welcome sequence, and then proceed to the next               playback. A template 305 draws on one or more items of
component. An information component (which can also be                   content 304 to populate the template. Typically, one template
termed a simple component) is used principally to define                 305 is provided for each component 201. However, a single
presentation data in the desired DVD-Video product.                      template 305 may be shared between plural components 201,
   A choice component represents what will become a plu             60   or vice versa. A template 305 is provided in any suitable form,
rality of AV assets in the desired audiovisual product. In the           conveniently as an executable program, a plug-in oran active
preferred embodiment, the choice component (alternately                  object. A template is conveniently created using a program
termed a multi-component) comprises a reference to at least              ming language Such as C++, Visual Basic, Shockwave or
one raw content object, and one or more parameters. Here, for            Flash, or by using a script such as HTML or Python, amongst
example, it is desired to present a welcome sequence in one of      65   many others. Hence, it will be appreciated that a template
a plurality of languages, dependent upon a language param                allows a high degree of flexibility in the creation of AV assets
eter. That is, both a speaker's picture (video stream) and voice         for a DVD-Video product. Also, templates already created for
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 20 of 26



                                                      US 7,574,103 B2
                              7                                                                          8
other products (such as a website) may be reused directly in            further work. However, in most cases the authoring method is
the creation of another form of audiovisual product, in this            used to automatically create a final audiovisual product, Such
case a DVD-Video product.                                               as a DVD-Video product, from the abstraction.
  The parameters 301, runtime variables 302, content items                 Referring to FIG. 1, the method optionally includes the
304 and template 305 together allow one or more AV assets to            step 104 of checking for compliance with a DVD specifica
be produced for use in the desired audiovisual product.                 tion. It is desired to predict whether the resulting DVD-Video
Advantageously, creating a component 201 in this parameter              product will conform to a desired output specification, in this
ised form allows a large plurality of AV assets to be repre             case the DVD-Video specification. For example, the DVD
sented simply and easily by a single component.                         video specification has a hierarchical structure with strict
  To illustrate the power and advantages of creating compo         10   limits on a maximum number of objects that may exist at each
nents 201 and transitions 202 as described above, reference             level, and limits on the maximum quantity of data that can be
will now be made to FIGS. 4a and 4b which compare a typical             stored on a DVD-Video disc.
prior art method for authoring an audiovisual product against              In one embodiment, the checking step 104 is performed
the preferred embodiment of the present invention. In this              using the created components 201 and transitions 202. As
example it is desired to develop an audiovisual product which      15   discussed above, the components 201 contain references to
allows the user to play a simple quiz game.                             raw AV content objects 304 and templates 305, and authoring
   In FIG. 4a, which illustrates conventional DVD authoring,            parameters 301,302, that allow AV assets to be produced. The
each AV asset 401 which it is desired to present in the eventual        checking step 104 comprises predicting a required number of
audiovisual product must be created in advance, and naviga              objects at each level of the hierarchical structure, by consid
tion between the assets defined using navigation links repre            ering the number of potential AV assets that will be produced
sented by arrows 402. Here, the game involves answering a               given the possible values of the authoring parameters (i.e.
first question, and, if correct, then answering a second ques           authoring-only parameters 301 and runtime variables 302),
tion. The answer to each question is randomised at runtime              and provides an indication of whether the limits for the maxi
using a runtime variable Such that one of answers A, B and C            mum number of objects will be exceeded. Similarly, where a
is correct, whilst the other two are incorrect. In this simple     25   component defines a set of similar AV assets, then it is useful
example of FIG. 4a it can be seen that a large number of assets         to predict the physical size of those assets, and so check that
need to be created, with an even greater number of naviga               the audiovisual product is expected to fit within the available
tional links. Hence, the process is relatively expensive and            capacity of a DVD disc. Advantageously, the conformance
time consuming, and is prone to errors.                                 check of step 104 is performed without a detailed realisation
   FIG. 4b shows an abstraction, using components and tran         30   of every AV asset, whilst providing an operator with a rea
sitions according to the present invention as described herein,         sonably accurate prediction of expected conformance. If non
for an equivalent quiz game. It will be appreciated that the            conformance is predicted, the operator may then take steps, at
abstraction shown in FIG. 4b remains identical even if the              this early stage, to remedy the situation. As a result, it is
number of questions increases to ten, twenty or even fifty              possible to avoid unnecessary time and expense in the prepa
questions, whereas the representation in FIG. 4a becomes           35   ration of a full audiovisual product which is non-conformant.
even more complex as each question is added.                               As shown in FIG. 1, in step 102 the components 201 and
   FIG. 5 shows another example abstraction using compo                 transitions 202 of the high level abstraction 200 are automati
nents and transitions. FIG. 5 illustrates an example abstrac            cally evaluated and expanded to create AV assets and an
tion for an audiovisual product that will containa catalogue of         intermediate datastructure of nodes and links. FIG. 7 shows
goods sold by a retail merchant. A welcome sequence is             40   the step 102 of FIG. 1 in more detail.
provided as an information component 201a. Choice compo                    The components 201 and transitions 202 may be evaluated
nents 201b are used to provide a set of similar sections of AV          in any order, but it is convenient to first evaluate the compo
content Such as Summary pages of product information, or                nents, and then to evaluate the transitions. Ideally, any meta
pages of detailed product information including photographs             components in the abstraction are evaluated first. Where a
or moving video, for each product in the catalogue. Here, the      45   meta-component results in new components and transitions,
catalogue contains, for example, of the order of one thousand           these are added to the abstraction, until all meta-components
separate products, each of which will result in a separate AV           have been evaluated, leaving only information components
asset in the desired DVD-Video product. Meta-components                 and parameterised choice components.
201c provide functions such as the selection of products by                An expanded intermediate datastructure is created to rep
category, name or by part code. These meta-components are          50   resent the abstract components 201 and transitions 202 in the
procedurally defined.                                                   new evaluated form. This expanded datastructure comprises
   FIG. 6 shows a tabular representation for the abstraction            branching logic derived from the events 203 attached to the
shown in schematic form in FIG. 5.                                      transitions 202 (which will eventually become navigation
   In use, the authoring method and apparatus Suitably pre              data in the desired audiovisual product) and nodes associated
sents a convenient user interface for creating components and      55   with AV assets derived from the components 201 (which will
transitions of the high-level abstraction. Ideally, a graphical         eventually become presentation data in the audiovisual prod
user interface is provided allowing the definition of compo             uct). However, it is not intended that the expanded datastruc
nents, transitions and events, similar to the schematic diagram         ture is yet in a suitable form for creating an audiovisual
of FIG. 5. Most conveniently, the user interface provides for           product in a restricted format such as a DVD-Video product,
the graphical creation of components such as by drawing            60   since at this stage there is no mapping onto the hierarchical
boxes and entering details associated with those boxes, and             structure and other limitations of the DVD-Video specifica
defining transitions by drawing arrows between the boxes and            tion.
associating events with those arrows. Alternatively, a tabular            FIG. 8 shows step 701 of FIG. 7 in more detail, to explain
textual interface is provided similar to the table of FIG. 6.           the preferred method for evaluating the components 201. As
   Referring again to FIG. 1, the abstraction created in step      65   shown in FIG. 8, each information component 201a and each
101 is itself a useful output. The created abstraction may be           choice component 201b is selected in turn in step 801. Each
stored for later use, or may be transferred to another party for        component 201 is evaluated to provide one or more AV assets
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 21 of 26



                                                       US 7,574,103 B2
                                                                                                        10
in step 802. In an information component, this evaluation                cially available tools are used to perform step 1106, and need
comprises creating an AV asset from the referenced raw con               not be described in detail here.
tent objects 304. In a choice component, this evaluation step              Step 1102 is illustrated in more detail in FIG. 12. In this
suitably comprises evaluating a template 305 and one or more             example variable T represents a number of a video title set
raw content objects 304 according to the authoring param                 VTS (i.e. from 1-99) whilst variable P represents a program
eters 301/302, to provide a set of AV assets. Suitably, a node           chain PGC (i.e. from 1-999) within each video title set. As
in the expanded datastructure is created to represent each AV            shown in FIG. 12 the nodes 110 of the expanded datastructure
asset, at step 803. At step 804, entry logic and/or exit logic is        100 are used to define locations in the video title sets and
created to representalink to or from each node such that each            program chains. As the available program chains within each
AV asset is reached or left under appropriate runtime condi         10   video title set are consumed, then the locations move to the
tions.                                                                   next video title set. Here, many alternate methods are avail
   FIG.9 shows a preferred method for evaluating transitions             able in order to optimise allocation of physical locations to the
in step 702 of FIG. 7. Each transition 202 is selected in any            nodes of the expanded datastructure.
suitable order in step 901. In step 902 the conditions of the               Step 1105 of FIG. 11 is illustrated in more detail in FIG. 13.
triggering event 203 associated with a particular transition        15   FIG. 13 shows a preferred method for creating DVD-Video
202 are used to create entry and/or exit logic for each node of          compatible datastructures by placing the AV assets 120 asso
the expanded datastructure. In step 903 explicit links are               ciated with each node 110 in the structure location assigned
provided between the nodes.                                              for that node, and substituting links between the nodes with
   FIG. 10 is a schematic illustration of a component 201                explicit references to destination locations. At step 1307 this
during evaluation to create a set of nodes 110 each associated           results in an explicit DVD compatible datastructure which
with an AV asset 120, together with entry logic 132 and exit             may then be used to create a DVD disc image. Finally, the
logic 134, defining movement between one node 110 and the                DVD disc image is used to record a DVD disc as a new
next. The entry logic 132 and exit logic 134 reference runtime           audiovisual product.
variables 302 which are available during playback (e.g. timer               The DVD authoring method and apparatus described
events, player status, and playback states), and the receipt of     25   above have a number of advantages. Creating components
user commands. Conveniently, the evaluation step consumes                that represent parameterised sections of audio visual content
each of the authoring-only parameters 301 associated with                allow many individual AV assets to be implicitly defined and
the abstract components 201, such that only the runtime vari             then automatically created. Repetitive manual tasks are
ables 302 and runtime actions such as timer events and user              avoided, which were previously time consuming, expensive
commands remain.                                                    30   and error-prone. The authoring method and apparatus signifi
   Referring again to FIG. 1, a conformance checking step                cantly enhance the range of features available in existing
105 may, additionally or alternatively to the checking step              categories of audiovisual products such as movie presenta
104, be applied following the evaluation step 102. Evaluation            tions. They also allow new categories of audiovisual products
of the abstraction in step 102 to produce the expanded data              to be produced. These new categories include both entertain
structure 100 allows a more accurate prediction of expected         35   ment products such as quiz-based games and puzzle-based
compliance with a particular output specification. In particu            games, as well as information products such as catalogues,
lar, each node of the expanded datastructure represents one              directories, reference guides, dictionaries and encyclopedias.
AV asset, such that the total number of AV assets and object             In each case, the authoring method and apparatus described
locations can be accurately predicted, and the set of AV assets          herein allow full use of the video and audio capabilities of
has been created, allowing an accurate prediction of the            40   DVD specifications such as DVD-Video. A user may achieve
capacity required to hold these assets. Conveniently, infor              playback using a standard DVD player with ordinary controls
mation about conformance or non-conformance is fed back to               such as a remote control device. A DVD-Video product hav
an operator. Changes to the structure of the product can then            ing highly complex navigational content is readily created in
be suggested and made in the abstraction, to improve com                 a manner which is simple, efficient, cost effective and reli
pliance.                                                            45   able.
   Referring to FIG. 1, in step 103 the expanded datastructure              Although a few preferred embodiments have been shown
from step 102 is used to create an audiovisual product accord            and described, it will be appreciated by those skilled in the art
ing to a predetermined output format, in this case by creating           that various changes and modifications might be made with
specific structures according to a desired DVD-Video speci               out departing from the Scope of the invention, as defined in the
fication.                                                           50   appended claims.
   FIG. 11 shows an example method for creation of the DVD                 What is claimed is:
video structures. In step 1101, the nodes 110 in the expanded              1. An authoring method for use in creating an audiovisual
datastructure are placed in a list, Such as in an order of the           product, comprising the steps of
abstract components 201 from which those nodes originated,                 defining a plurality of components, the components
and in order of the proximity of those components to adjacent       55        implicitly representing functional sections of audiovii
components in the abstraction. As a result, jumps between                     Sual content with respect to one or more raw content
DVD video structure locations during playback are mini                        objects to be used in an audiovisual product, and a plu
mised and localised, in order to improve playback speed and                   rality of transitions that represent movements between
cohesion.                                                                     the plurality of components;
   Each node is used to create a DVD video structure location       60     providing to a computer platform an executable code
at step 1102. Optionally at step 1103 if the number of created                which when executed by the computer platform enables
DVD video structure locations exceeds the specified limit set                 the computer to automatically expand the plurality of
by the DVD-Video specification then creation is stopped at                    components and the plurality of transitions to automati
1104, and an error reported. Assuming the number of struc                     cally generate a set of explicitly realized AV assets and
tures is within the specified limit then DVD video compatible       65        an expanded intermediate datastructure of nodes and
datastructures are created at step 1105. Finally, a DVD video                 links, including expanding a component of the plurality
disc image is created at step 1106. Conveniently, commer                      of components to automatically generate a plurality of
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 22 of 26



                                                       US 7,574,103 B2
                                11                                                                       12
       nodes, and expanding a transition of the plurality of                 18. The method of claim 1, wherein the expanding step
       transitions to automatically generate a plurality of links,        comprises, for each component, building one or more of the
       where each node is associated with an AV asset of the set,         set of explicitly realised AV assets by reading and manipulat
      the links represent movement from one node to another               ing the one or more raw content objects.
      and the intermediate datastructure represents a naviga                19. The method of claim 1, wherein:
      tional structure of the audiovisual product; and                      the defining step comprises defining at least one choice
   creating the audiovisual product for a playback device in a                 component comprising a reference to a plurality of raw
      predetermined output format, using the AV assets and                     content objects and at least one authoring parameter, and
      the expanded intermediate datastructure of the nodes                  the expanding step comprises:
      and the links, the created audiovisual product having a        10     selecting one or more raw content objects from amongst
      navigational structure corresponding to a structure rep                 the plurality of raw content objects using the at least one
      resented by the intermediate datastructure.                              authoring parameter, and
   2. The method of claim 1, wherein the defining step com                  combining the selected raw content objects to form one of
prises defining at least one information component that com                    the AV assets.
prises a reference to a raw content object.                          15
                                                                             20. The method of claim 19, comprising repeating the
  3. The method of claim 2, wherein the reference denotes a               selecting and combining steps to automatically build a plu
file path to a location where the raw content object is stored.           rality of the explicitly realized AV assets from the one of the
   4. The method of claim 1, wherein the defining step com                components.
prises defining at least one choice component comprising a                  21. The method of claim 1, wherein the expanding step
reference to at least one raw content object, and at least one            comprises:
authoring parameter.                                                        creating from each one of the plurality of components one
  5. The method of claim 4, wherein the at least one author                    or more explicitly realised AV assets to generate the set
ing parameter is adapted to control a selection or modification                of AV assets;
of the at least one raw content object.                                     creating the expanded intermediate datastructure wherein
  6. The method of claim 4, wherein the at least one author          25
                                                                               each node represents one AV asset of the set; and
ing parameter comprises a runtime variable available during                 creating a set of links between the nodes.
playback of the audiovisual product.                                        22. The method of claim 1, wherein each transition is
  7. The method of claim 4, wherein the at least one author               associated between first and second components, and creat
ing parameter comprises an authoring-only parameter that
will not be available during playback of the audiovisual prod        30   ing the set of links comprises evaluating each transition to
uct.                                                                      create one or more links, each of the links being between a
  8. The method of claim 4, wherein the choice component                  node created from the first component and a node created
comprises a reference to a presentation template and a refer              from the second component.
ence to at least one substitutable raw content object to be                  23. The method of claim 1, wherein the expanding step
placed in the template according to the at least one authoring       35   comprises evaluating at least one of the transitions to create
parameter.                                                                exit logic associated with at least one first node, evaluating
   9. The method of claim 1, wherein the defining step com                one of the components to create entry logic associated with at
prises defining at least one meta-component representing a                least one second node, and providing a link between the first
set of components and transitions.                                        and second nodes according to the entry logic and the exit
  10. The method of claim 9, wherein the at least one meta           40
                                                                          logic.
component is a procedurally defined representation of the set               24. The method of claim 23, wherein at least one of the
of components and transitions.                                            transitions is associated with a triggering event, and the
   11. The method of claim 1, wherein each transition repre               expanding step comprises evaluating the triggering event to
sents a permissible movement from one component to                        determine the exit logic associated with the at least first one
another component.                                                   45   node.
  12. The method of claim 1, wherein each transition is                      25. The method of claim 1, further comprising checking
associated with a triggering event.                                       expected conformance of the audiovisual product with the
   13. The method of claim 12, wherein the triggering event is            predetermined output format, using the AV assets and the
an event occurring during playback of the audiovisual prod                expanded intermediate datastructure of nodes and links.
uct.                                                                 50      26. The method of claim 25, wherein the predetermined
   14. The method of claim 13, wherein the triggering event is            output format is a hierarchical datastructure having limita
receiving a user command, or expiry of a timer.                           tions on a number of objects that may exist in the datastruc
   15. The method of claim 1, further comprising checking                 ture at each level of the hierarchy, and the checking step
expected conformance of the audiovisual product with the                  comprises predicting an expected number of objects at a level
predetermined output format, using the plurality of compo            55   and comparing the expected number with the limitations of
nents and the plurality of transitions.                                   the hierarchical datastructure.
   16. The method of claim 15, wherein the predetermined                    27. The method of claim 26, wherein the checking step
output format is a hierarchical datastructure having limita               comprises predicting an expected total size of the audiovisual
tions on a number of objects that may exist in the datastruc              product, and comparing the expected total size against a stor
ture at each level of the hierarchy, and the checking step           60   age capacity of a predetermined storage medium.
comprises predicting an expected number of objects at a level               28. The method of claim 1, wherein the AV assets have a
and comparing the expected number with the limitations of                 data format specified according to the predetermined output
the hierarchical datastructure.                                           format.
   17. The method of claim 15, wherein the checking step                    29. The method of claim 1, wherein the AV assets each have
comprises predicting an expected total size of the audiovisual       65   a data format according to the predetermined output format,
product, and comparing the expected total size against a stor             whilst the raw content objects are not limited to a data format
age capacity of a predetermined storage medium.                           of the predetermined output format.
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 23 of 26



                                                      US 7,574,103 B2
                           13                                                                        14
  30. The method of claim 1, wherein the predetermined                     42. The method of claim 40, wherein the choice component
output format is a DVD-Video specification.                             comprises at least one runtime variable available during play
  31. The method of claim 1, wherein the AV assets each                 back of an audiovisual product in a DVD player, and at least
comprise a video object, Zero or more audio objects, and Zero           one authoring parameter not available during playback.
or more Sub-picture objects.                                               43. The method of claim 40, wherein the expanding step
  32. The method of claim 1, wherein the AV assets each                 comprises evaluating each choice component to create a plu
comprise at least one video object, Zero to eight audio objects,        rality of AV assets according to each value of the at least one
and Zero to thirty-two Sub-picture objects, according to a              parameter.
DVD-Video specification.                                                   44. The method of claim 43, wherein evaluating each
   33. The method of claim 1, wherein the creating step com        10   choice component comprises creating entry logic associated
prises creating objects in a hierarchical datastructure defined         with at least one node and/or evaluating at least one transition
by the predetermined output format with objects at levels of            to create exit logic associated with at least one node, and
the datastructure, according to the intermediate datastructure          providing a link between a pair of nodes according to the
of nodes and links, and where the objects in the hierarchical           entry logic and the exit logic.
datastructure include objects derived from the explicitly rea      15      45. The method of claim 38, comprising creating at least
lised AV assets.                                                        one meta-component representing a set of components and
   34. The method of claim 1, wherein the predetermined                 transitions.
output format is a DVD-Video specification and the creating                46. The method of claim 38, wherein each transition rep
step comprises creating DVD-Video structure locations from              resents a permissible movement from one component to
the nodes of the expanded intermediate datastructure, placing           another component, each transition being associated with a
the explicitly realised AV assets at the created structure loca         triggering event.
tions, and Substituting the links of the expanded intermediate             47. The method of claim 46, wherein a triggering event
datastructure with explicit references to the DVD-Video                 includes receiving a user command, or expiry of a timer.
structure locations.                                                       48. The method of claim 38, wherein the expanding step
  35. The method of claim 1, further comprising the step of:       25   comprises:
  recording the audiovisual product onto a recording                       creating from each one of the plurality of components one
     medium.                                                                  or more AV assets to generate the set of AV assets;
   36. The method of claim35, wherein the recording medium                 creating the expanded data structure wherein each node
is an optical disk.                                                           represents one AV asset of the set; and
   37. The method of claim 1, wherein the method is imple          30      creating a set of links between the nodes.
mented by a computer.                                                      49. The method of claim38, comprising checking expected
   38. An authoring method for use in creating a DVD-Video              conformance with the DVD-video format using the created
product, comprising the steps of                                        components and transitions.
   creating a plurality of components representing parameter               50. The method of claim38, comprising checking expected
     ised sections of audiovisual content of a DVD-Video           35   conformance with the DVD-Video format using the set of AV
    format datastructure, and a plurality of transitions rep            assets and the expanded datastructure of nodes and links.
    resenting movements between components;                                51. The method of claim 38, further comprising the step of:
  providing to a computer platform an executable code                      recording the DVD-Video product onto a recording
    which when executed by the computer platform enables                     medium.
    the computer to automatically expand the plurality of          40      52. The method of claim 51 wherein the recording medium
    components and the plurality of transitions to automati             is an optical disk.
    cally generate a set of AV assets and an expanded data                 53. The method of claim 38, wherein the method is imple
    structure of nodes and links, including expanding a com             mented by a computer.
    ponent of the plurality of components to automatically                 54. An authoring method for use in creating an audiovisual
    generate a plurality of nodes, and expanding a transition      45   product according to a DVD-Video specification, comprising
    of the plurality of transitions to automatically generate a         the steps of:
    plurality of links, where each node is associated with an              creating a plurality of components and a plurality of tran
    AV asset of the set the links represent movement from                     sitions, where a component implicitly defines a plurality
    one node to another and the expanded datastructure rep                    of AV assets by referring to a presentation template and
    resents a navigational structure of the DVD-Video for          50         to items of raw content substitutable in the presentation
     mat datastructure; and                                                   template, the raw content being for use inan DVD-Video
  creating DVD-Video format datastructure from the AV                         format datastructure, and the plurality of transitions rep
     assets for a playback device, using the nodes and links,                 resent navigational movements between components;
     the created DVD-Video format datastructure having a                     and
     navigational structure corresponding to a structure rep       55     providing to a computer platform an executable code
     resented by the expanded datastructure.                                which when executed by the computer platform enables
  39. The method of claim 38, comprising creating at least                  the computer to automatically expand the plurality of
one information component comprising a reference to an item                 components and the plurality of transitions to automati
of AV content.                                                              cally generate a set of AV assets where each of the set of
  40. The method of claim 38, comprising creating at least         60       AV assets comprises a video object, Zero or more audio
one choice component comprising a reference to at least one                 objects and Zero or more Sub-picture objects, and to
item of AV content, and at least one parameter for modifying                automatically generate an expanded datastructure of
the item of AV content.                                                     nodes and links, including expanding a component of
   41. The method of claim 40, wherein the choice component                 the plurality of components to automatically generate a
comprises a reference to a presentation template and a refer       65       plurality of nodes, and expanding a transition of the
ence to at least one item of substitutable content to be placed             plurality of transitions to automatically generate a plu
in the template according to the at least one parameter.                    rality of links, where each node is associated with one
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 24 of 26



                                                       US 7,574,103 B2
                             15                                                                        16
     AV asset of the set, the links represent navigational                     navigational structure corresponding to a structure rep
     movement from one node to another and the expanded                        resented by the expanded datastructure.
     datastructure represents a navigational structure of the               60. A storage medium on which is stored a computer pro
     DVD-Video format datastructure; and                                  gram for creating an audiovisual product, the computer pro
  creating the DVD-Video format datastructure from the set           5    gram comprising instructions which when executed by a
    of AV assets for a playback device, using the nodes and               computer, perform the steps of
     links, the created DVD-Video format datastructure hav                  creating a plurality of components and a plurality of tran
    ing a navigational structure corresponding to a structure                  sitions, where a component implicitly defines a plurality
    represented by the expanded datastructure.                                 of AV assets by referring to a presentation template and
  55. The method of claim 54, further comprising the step of:        10       to items of raw content substitutable in the presentation
  recording the DVD-Video product onto a recording                            template, the raw content being for use in a DVD-Video
     medium.                                                                   format datastructure, and the plurality of transitions rep
   56. The method of claim 55 wherein the recording medium                     resent navigational movements between components;
is an optical disk.                                                            and
   57. The method of claim 54, wherein the method is imple           15     automatically expanding the plurality of components and
mented by a computer.                                                         the plurality of transitions to automatically generate a set
   58. A storage medium on which is stored a computer pro                     of AV assets where each of the set of AV assets comprises
gram for creating an audiovisual product, the computer pro                    a video object, Zero or more audio objects and Zero or
gram comprising instructions which when executed by a                         more Sub-picture objects, and to automatically generate
computer, perform the steps of                                                an expanded datastructure of nodes and links, including
   defining a plurality of components, the components                         expanding a component of the plurality of components
      implicitly representing functional sections of audiovi                  to automatically generate a plurality of nodes, and
      Sual content with respect to one or more raw content                    expanding a transition of the plurality of transitions to
      objects to be used in an audiovisual product, and a plu                 automatically generate a plurality of links, where each
      rality of transitions that represent movements between         25        node is associated with one AV asset of the set, the links
      the plurality of components;                                             represent navigational movement from one node to
   automatically expanding the plurality of components and                     another and the expanded datastructure represents a
      the plurality of transitions to automatically generate a set             navigational structure of the DVD-Video format data
      of explicitly realised AV assets and an expanded inter                   structure; and
      mediate datastructure of nodes and links, including
                                                                     30     creating the DVD-Video format datastructure from the set
      expanding a component of the plurality of components                     of AV assets for a playback device, using the nodes and
      to automatically generate a plurality of nodes, and                      links, the created DVD-Video format datastructure hav
      expanding a transition of the plurality of transitions to                ing a navigational structure corresponding to a structure
      automatically generate a plurality of links, where each                  represented by the expanded datastructure.
     node is associated with an AV asset of the set, the links
                                                                     35     61. A storage medium on which is stored a computer pro
     represent movement from one node to another and the                  gram for creating an audiovisual product, the computer pro
     intermediate datastructure represents a navigational                 gram comprising instructions which when executed by a
                                                                          computer, perform the steps of
     structure of the audiovisual product; and                              defining a plurality of components, the components
  creating the audiovisual product for a playback device in a        40        implicitly representing functional sections of audiovii
     predetermined output format, using the AV assets and                      Sual content with respect to one or more raw content
    the expanded intermediate datastructure of the nodes                       objects for use in an audiovisual product, and a plurality
     and the links, the created audiovisual product having a                   of transitions that represent movements between the plu
     navigational structure corresponding to a structure rep                   rality of components;
     resented by the intermediate datastructure.                     45     automatically expanding the plurality of components and
  59. A storage medium on which is stored a computer pro                      the plurality of transitions to automatically generate a set
gram for creating an audiovisual product, the computer pro                     of explicitly realised AV assets and an expanded inter
gram comprising instructions which when executed by a                          mediate datastructure of nodes and links, including
computer, perform the steps of                                                 expanding a component of the plurality of components
  creating a plurality of components representing parameter          50       to automatically generate a plurality of nodes, and
     ised sections of audiovisual content of a DVD-Video                       expanding a transition of the plurality of transitions to
    format datastructure, and a plurality of transitions rep                   automatically generate a plurality of links, where each
    resenting movements between components;                                    node is associated with an AV asset of the set and the
  automatically expanding the plurality of components and                      links represent movement from one node to another and
    the plurality of transitions to automatically generate a set     55       the intermediate datastructure represents a navigational
    of AV assets and an expanded datastructure of nodes and                    structure of the audiovisual product; and
    links, including expanding a component of the plurality                 creating the audiovisual product recorded on a physical
    of components to automatically generate a plurality of                     recording medium for a playback device in a predeter
    nodes, and expanding a transition of the plurality of                      mined output format, using the AV assets and the
    transitions to automatically generate a plurality of links,      60        expanded intermediate datastructure of the nodes and
     where each node is associated with an AV asset of the set,               the links, the created audiovisual product having a navi
     the links represent movement from one node to another                     gational structure corresponding to a structure repre
     and the expanded datastructure represents a navigational                  sented by the intermediate datastructure, the naviga
     structure of the DVD-Video format datastructure; and                     tional structure structured and arranged as executable
  creating the DVD-Video format datastructure from the AV            65        code for the playback device, which when executed by
    assets for a playback device, using the nodes and links,                  the playback device will direct the playback of the AV
    the created DVD-Video format datastructure having a                        assets in accordance with the navigational structure.
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 25 of 26



                                                     US 7,574,103 B2
                              17                                                                   18
  62. An optical disk having recorded thereon an audiovisual                structure having a navigational structure correspond
product with a navigational structure structured and arranged               ing to a structure represented by the expanded data
as executable code for a playback device, which when                        structure, the navigational structure structured and
executed by the playback device will direct the playback in                 arranged as executable code for the playback device,
accordance with the navigational structure, the audiovisual                 which when executed by the playback device will
product authored by the steps of:                                           direct the playback of the AV assets in accordance
  creating a plurality of components representing parameter                 with the navigational structure.
     ised sections of audiovisual content of a DVD-Video              64. A method of creating an optical disk product, compris
     format datastructure, and a plurality of transitions rep ing recording onto an optical disk an audiovisual product
     resenting movements between components;                     10 which has been created by the steps of:
  providing to a computer platform an executable code                 defining a plurality of components, the components
     which when executed by the computer platform enables                implicitly representing functional sections of audiovii
     the computer to automatically expand the plurality of               Sual content with respect to one or more raw content
     components and the plurality of transitions to automati             objects for use in an audiovisual product, and a plurality
     cally generate a set of AV assets and an expanded data 15           of transitions that represent movements between the plu
     structure of nodes and links, including expanding a com             rality of components;
     ponent of the plurality of components to automatically           providing to a computer platform an executable code
     generate a plurality of nodes, and expanding a transition          which when executed by the computer platform enables
     of the plurality of transitions to automatically generate a        the computer to automatically expand the plurality of
     plurality of links, where each node is associated with an           components and the plurality of transitions to automati
     AV asset of the set, the links represent movement from              cally generate a set of explicitly realised AV assets and
     one node to another and the expanded datastructure rep              an expanded intermediate datastructure of nodes and
     resents a navigational structure of the DVD-Video for               links, including expanding a component of the plurality
     mat datastructure; and                                              of components to automatically generate a plurality of
  creating the DVD-Video format datastructure recorded on 25             nodes, and expanding a transition of the plurality of
     an optical disk from the AV assets, using the nodes and            transitions to automatically generate a plurality of links,
     links, the created DVD-Video format datastructure hav              where each node is associated with an AV asset of the set,
     ing a navigational structure corresponding to a structure          the  links represent movement from one node to another
     represented by the expanded datastructure, the naviga               and  the intermediate datastructure represents a naviga
     tional structure structured and arranged as executable 30          tional structure of the audiovisual product; and
     code for the playback device, which when executed by             creating the audiovisual product recorded on an optical
     the playback device will direct the playback of the AV              disk in a predetermined output format, using the AV
     assets in accordance with the navigational structure.               assets and the expanded intermediate datastructure of
  63. An optical disk having recorded thereon an audiovisual            the nodes and the links, the created audiovisual product
product with a navigational structure structured and arranged 35        having a navigational structure corresponding to a struc
as executable code for a playback device, which when                    ture represented by the intermediate datastructure, the
executed by the playback device will direct the playback in              navigational structure structured and arranged as execut
accordance with the navigational structure, the audiovisual              able code for a playback device, which when executed
product authored by the steps of:                                       by  the playback device will direct the playback of the AV
  creating a plurality of components and a plurality of tran 40          assets  in accordance with the navigational structure.
     sitions, where a component implicitly defines a plurality        65. A  method   of creating an optical disk product, compris
     of AV assets by referring to a presentation template and ing recording onto          an optical disk a DVD-Video product
     to items of raw content substitutable in the presentation which       has  been  created  by the steps of:
     template, the raw content being for use in a DVD-Video
     format datastructure, and the plurality of transitions rep 45 creating     a plurality of components representing parameter
                                                                         ised sections of audiovisual content of a DVD-Video
     resent navigational movements between components;
     providing to a computer platform an executable code                 format data structure, and a plurality of transitions rep
        which when executed by the computer platform                     resenting movements between components;
        enables the computer to automatically expand the              providing to a computer platform an executable code
        plurality of components and the plurality of transi 50          which when executed by the computer platform enables
        tions to automatically generate a set of AV assets              the computer to automatically expand the plurality of
        where each of the set of AV assets comprises a video             components and the plurality of transitions to automati
        object, Zero or more audio objects and Zero or more              cally generate a set of AV assets and an expanded data
        Sub-picture objects, and to automatically generate an            structure of nodes and links, including expanding a com
        expanded datastructure of nodes and links, including 55          ponent of the plurality of components to automatically
        expanding a component of the plurality of compo                  generate a plurality of nodes, and expanding a transition
        nents to automatically generate a plurality of nodes,            of the plurality of transitions to automatically generate a
        and expanding a transition of the plurality of transi            plurality of links, where each node is associated with an
        tions to automatically generate a plurality of links,            AV asset of the set, the links represent movement from
        where each node is associated with one AV asset of the 60        one node to another and the expanded data structure
        set, the links represent navigational movement from              represents a navigational structure of the DVD-Video
        one node to another and the expanded data structure              format datastructure; and
        represents a navigational structure of the DVD-Video          creating the DVD-Video format datastructure recorded on
        format datastructure; and                                        an optical disk from the AV assets, using the nodes and
     creating the DVD-Video format datastructure recorded 65             links, the created DVD-Video format datastructure hav
        on an optical disk from the set of AV assets, using the          ing a navigational structure corresponding to a structure
        nodes and links, the created DVD-Video format data               represented by the expanded datastructure.
Case 1:21-cv-00817 Document 1-1 Filed 03/19/21 USDC Colorado Page 26 of 26



                                                    US 7,574,103 B2
                              19                                                                20
   66. A method of creating an optical disk product, compris           navigational structure corresponding to a structure rep
ing recording onto an optical disk an audiovisual product              resented by the intermediate datastructure.
which has been created by the steps of:                             68. A computing platform comprising a storage medium
  creating a plurality of components and a plurality of tran storing thereon computer executable instructions which when
      sitions, where a component implicitly defines a plurality 5 executed by the computing platform perform the steps of:
     of AV assets by referring to a presentation template and       creating a plurality of components representing parameter
     to items of raw content substitutable in the presentation         ised sections of audiovisual content of a DVD-Video
     template, the raw content being for use in a DVD-Video            format datastructure, and a plurality of transitions rep
     format datastructure, and the plurality of transitions rep        resenting movements between components;
     resent navigational movements between components; 10 automatically expanding the plurality of components and
     and                                                              the plurality of transitions to automatically generate a set
  providing to a computer platform an executable code                  of AV assets and an expanded datastructure of nodes and
     which when executed by the computer platform enables              links, including expanding a component of the plurality
     the computer to automatically expand the plurality of             of components to automatically generate a plurality of
     components and the plurality of transitions to automati- 15       nodes, and expanding a transition of the plurality of
     cally generate a set of AV assets where each of the set of       transitions to automatically generate a plurality of links,
    AV assets comprises a video object, Zero or more audio            where each node is associated with an AV asset of the set,
    objects and Zero or more Sub-picture objects, and to              the links represent movement from one node to another
    automatically generate an expanded data structure of               and the expanded datastructure represents a navigational
    nodes and links, including expanding a component of 20             structure of the DVD-Video format datastructure; and
    the plurality of components to automatically generate a         creating the DVD-Video format datastructure from the AV
    plurality of nodes, and expanding a transition of the              assets for a playback device, using the node sand links,
    plurality of transitions to automatically generate a plu-         the created DVD-Video format datastructure having a
    rality of links, where each node is associated with one            navigational structure corresponding to a structure rep
    AV asset of the set, the links represent navigational 25           resented by the expanded datastructure.
    movement from one node to another and the expanded              69. A computing platform comprising a storage medium
    datastructure represents a navigational structure of the storing thereon computer executable instructions which when
     DVD-Video format datastructure;                              executed by the computing platform perform the steps of:
  creating the DVD-Video format datastructure recorded on           creating a plurality of components and a plurality of tran
    an optical disk from the set of AV assets, using the nodes 30      sitions, where a component implicitly defines a plurality
    and links, the created DVD-Video format datastructure              of AV assets by referring to a presentation template and
     having a navigational structure corresponding to a struc-          to items of raw content substitutable in the presentation
     ture represented by the expanded datastructure, the navi-          template, the raw content being for use in a DVD-Video
     gational structure structured and arranged as executable           format datastructure, and the plurality of transitions rep
     code for a playback device, which when executed by the 35          resent navigational movements between components;
     playback device will direct the playback of the AV assets          and
     in accordance with the navigational structure.                   automatically expanding the plurality of components and
   67. A computing platform comprising a storage medium                 the plurality of transitions to automatically generate a set
storing thereon computer executable instructions which when              of AV assets where each of the set of AV assets comprises
executed by the computing platform perform the steps of 40               a video object, Zero or more audio objects and Zero or
   defining a plurality of components, the components                    more Sub-picture objects, and to automatically generate
     implicitly representing functional sections of audiovi              an expanded datastructure of nodes and links, including
      Sual content with respect to one or more raw content               expanding a component of the plurality of components
     objects for use in an audiovisual product, and a plurality         to automatically generate a plurality of nodes, and
     of transitions that represent movements between the plu- 45         expanding a transition of the plurality of transitions to
     rality of components;                                               automatically generate a plurality of links, where each
  automatically expanding the plurality of components and                node is associated with one AV asset of the set, the links
    the plurality of transitions to automatically generate a set         represent navigational movement from one node to
    of explicitly realised AV assets and an expanded inter-              another and the expanded datastructure represents a
    mediate datastructure of nodes and links, including 50               navigational structure of the DVD-Video format data
    expanding a component of the plurality of components                 Structure:
    to automatically generate a plurality of nodes, and               creating the DVD-Video format datastructure from the set
    expanding a transition of the plurality of transitions to            of AV assets for a playback device, using the nodes and
    automatically generate a plurality of links, where each              links, the created DVD-Video format datastructure hav
     node is associated with an AV asset of the set, the links 55        ing a navigational structure corresponding to a structure
    represent movement from one node to another and the                  represented by the expanded datastructure, the naviga
    intermediate datastructure represents a navigational                tional structure structured and arranged as executable
     structure of the audiovisual product; and                           code for the playback device, which when executed by
  creating the audiovisual product for a playback device in a           the playback device will direct the playback of the AV
    predetermined output format, using the AV assets and 60              assets in accordance with the navigational structure.
    the expanded intermediate datastructure of the nodes
    and the links, the created audiovisual product having a                                k   k   k   k   k
